The following opinion on rehearing was filed April 21, 1904. Former judgment adhered to:
Commissioner’s opinion, Department No. 3.
Let It Stand as Decided. On reexamination title former judgment is adhered to.
Duffie, C.
I think that the former judgment entered by this court should be adhered to. The reasoning in the former opinion, page 6, ante, and also in Martin v. Kearney County, 62 Nebr., 538, is to my mind conclusive of the question in controversy. To hold that the county is liable, or that the legislature intended to make it liable, to a tax-sale purchaser for money invested by him in the purchase of real property delinquent for special or ordinary taxes levied by the authorities of a city, is to offer a premium to the city officials to neglect their duty in the manner and method of imposing taxes for municipal purposes, and to impose a penalty on the county and its inhabitants for a wrong done by third parties, officers over whom they *12have no control and for whose official position they are not responsible. In the absence of a statute making the county liable to the tax-sale purchaser, when the sale is invalid for any reason, it is plain that the purchaser would have no remedy against the county. If the purchaser, in the absence of this statute, could not recover from the county for a sale for taxes levied by its own agents, it is equally plain to my mind that the county can not recover from the city on account of city taxes which it has refunded, in the absence of a statute giving that right. I ám clear that the law leaves the purchaser of lands delinquent for city taxes in the same position that he occupied before the enactment of section 131 of the revenue act of 1879. Where he bought at a sale for state and county taxes, he bought at his peril. But in relation to taxes levied by county authorities the legislature saw fit, on account of the needs of the state and county in promptly collecting their revenue, to offer as an inducement to those who would come forward and purchase lands upon which taxes were delinquent, to guarantee a return of their money with legal interest in case the sale was set aside because of any irregularity in the imposition of the tax. That the legislature might assist the several city governments in this state in the same manner is not questioned, but that it has done so, or intended the provisions of section 131 to cover a sale for city taxes, is so improbable from the circumstances of the case that I can not give my consent to such a construction of the law.
It is recommended that the judgment heretofore entered be adhered to.